                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



North Central Electric Cooperative, Inc.,                        Case No. 3:16-cv-1890

                        Plaintiff,


        v.                                                       MEMORANDUM OPINION
                                                                     AND ORDER


Linde, LLC,

                        Defendant.



                                       I.       INTRODUCTION

        On June 7, 2018, defendant Linde, LLC, filed its amended Rule 12(b)(6) motion to dismiss

the complaint filed by Plaintiff North Central Electric Cooperative, Inc. (Doc. No. 23). North

Central filed a brief in opposition to Linde’s motion, (Doc. No. 27), and also filed a partial motion

for summary judgment. (Doc. No. 28). The parties completed briefing and provided oral argument

on both motions on August 22, 2018. For the reasons stated below, North Central’s motion is

denied and Linde’s motion is granted in part and denied in part.

                                        II.      BACKGROUND

        The parties’ dispute arises out of a contract for the purchase of electricity. Linde processes

and produces gases, primarily for industrial and medical customers. A perhaps-oversimplified

overview of this process is that Linde cools air, isolates and extracts the desired chemical as a liquid,

and transfers the liquid into a container in order to prepare these gases for transportation and use by
the customer. The process of cooling the air to the temperature necessary to condense the gas into

a liquid requires a substantial amount of electricity.

        North Central is a not-for-profit electrical cooperative operating in eight counties in north

central Ohio. (Doc. No. 1 at 3). Its members are its customers. (Doc. No. 1 at 4). The large

majority of these customers are residential and small-commercial users who pay for their electrical

usage based upon rate schedules adopted by North Central. (Id.). The remainder are large

commercial or industrial customers, like Linde, who frequently negotiate separate agreements for the

electricity they intend to use. (Id.).

        Until 2013, Linde, along with its predecessor The BOC Group, Inc., operated a gas

production facility in Fostoria, Ohio, using electricity provided pursuant to a contract with North

Central. The Fostoria plant remained shut down until February 2015, when Linde temporarily

restarted the plant in order to manage production during a planned maintenance shutdown of

Linde’s Pittsburgh, Pennsylvania plant. Prior to restarting the plant, Linde and North Central

negotiated an agreement for the purchase and sale of electricity (the “2015 Agreement”). (Doc. No.

1-3). With the Pittsburgh maintenance program completed, Linde shut down the Fostoria plant in

May 2015, but was forced to again restart it following an equipment failure at Linde’s facility in

Delta, Ohio. (Doc. No. 1 at 16-17). The second restart lasted from June until August 2015, and

also was covered by the 2015 Agreement. (Doc. No. 1 at 19).

        There are several layers involved in the process of taking electricity from the facilities where

it is generated and transmitting it to an end-user. Linde purchased electricity from North Central,

who purchased electricity and electric transmission services from Buckeye Power, Inc., a not-for-

profit electrical cooperative based in Columbus, Ohio. (Doc. No. 1 at 4). North Central is a

member of Buckeye, along with the other Ohio electric distribution cooperatives. (Id.). Buckeye

owns and operates electric-generation facilities and contracts with third-party transmission providers


                                                     2
to deliver electricity from its facilities to end-users. (Doc. No. 1 at 5). Buckeye contracted with

American Electric Power (“AEP”) to transmit electricity from Buckeye’s facilities to Linde’s facility

in Fostoria, Ohio. (Doc. No. 1 at 5).

        PJM Interconnection, LLC is the final layer. PJM is a regional transmission organization

which manages the electrical grid across 13 states and the District of Columbia. (Doc. No. 1at 5).

Buckeye is a member of PJM and purchases electricity and transmission services through a

marketplace overseen by PJM. (Id.).

        Under the 2015 Agreement, Linde paid North Central a different rate for electricity

depending on whether the Fostoria plant was operated in Production Mode or Standby Mode.

(Doc. No. 1-3 at 1). As those phrases and the circumstances imply, Linde’s electrical needs were

much more substantial in Production Mode than in Standby Mode, and Linde paid different rates

for electricity under the two different Modes in order to ensure it had sufficient power to meet its

needs while the facility operated in Production Mode.

        In large part, the Production Mode rates were calculated by reference to peak electricity

usage data. (Doc. No. 1-3 at 14). Buckeye, AEP, and PJM each identified times of peak usage and

passed charges derived from those peaks on to North Central. (Doc. No. 1 at 8-9). Buckeye

charged monthly based on five peaks during each month, while AEP calculated its charges based on

the highest peak during a twelve-month period. (Doc. No. 1at 8). PJM determines its peaks “based

upon the top five days with the highest peak hour during the summer months of June through

September of the prior year.” (Doc. No. 1 at 8).

        Based on information it received from these upstream entities as well as its own predictions,

North Central provided alerts regarding potential peaks to Linde employees during the time periods

Linde operated the Fostoria plant in 2015, to give Linde an opportunity to shut down operations at




                                                   3
the plant during time periods which likely would result in the highest rates and usage. (Doc. No. 1

at 18).

          The PJM and AEP peaks make up the bulk of the parties’ dispute. PJM does not determine

its peaks until the beginning of the next calendar year after those peaks occurred, and does not begin

to bill customers for usage during those peaks until June of that following calendar year – meaning

peaks which occurred between June and August 2015 were not identified until early 2016, and were

not billed until June 2016. (Doc. No. 1 at 22). AEP determined its relevant peak in early 2016 and

began billing for its charges in February 2016. (Id.). Linde notified North Central on December 21,

2015, that it was terminating the 2015 Agreement effective March 15, 2016. (Id.).

          Linde contends this termination ended its obligations to North Central and the other

entities, and that it is not responsible for any charges for which invoices were sent following the date

of termination. (See Doc. No. 23). North Central disagrees, arguing Linde must pay the charges

because they arise from Linde’s usage of electricity prior to the contracts’ termination. (See Doc.

No. 28).

                                           III.    STANDARD

          A defendant may seek to dismiss a plaintiff’s complaint on the ground the complaint fails to

state a claim upon which relief may be granted. Fed. R. Civ. P. 12(b)(6). When ruling on a motion

to dismiss, a court construes the complaint in the light most favorable to the plaintiff and accepts as

true well-pleaded factual allegations. Daily Servs., LLC v. Valentino, 756 F.3d 893, 896 (6th Cir. 2014)

(citing Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)). Factual allegations must be sufficient to state a

plausible claim for relief. Iqbal, 556 U.S. at 678. Legal conclusions and unwarranted factual

inferences are not entitled to a presumption of truth. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). In considering a Rule 12(b)(6) motion, the court may consider the allegations in the

complaint as well as any exhibits attached to the complaint, as long as the complaint refers to the


                                                     4
exhibit and the exhibit is central to the claims set forth in the complaint. Bassett v. Nat’l Collegiate

Athletic Ass’n, 528 F.3d 426, 430 (6th Cir. 2008).

        Summary judgment is appropriate if the movant demonstrates there is no genuine dispute of

material fact and that the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).

All evidence must be viewed in the light most favorable to the nonmovant, White v. Baxter Healthcare

Corp., 533 F.3d 381, 390 (6th Cir. 2008), and all reasonable inferences are drawn in the nonmovant’s

favor. Rose v. State Farm Fire & Cas. Co., 766 F.3d 532, 535 (6th Cir. 2014). A factual dispute is

genuine if a reasonable jury could resolve the dispute and return a verdict in the nonmovant’s favor.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A disputed fact is material only if its

resolution might affect the outcome of the case under the governing substantive law. Rogers v.

O’Donnell, 737 F.3d 1026, 1030 (6th Cir. 2013).

                                            IV.      ANALYSIS

        Linde seeks to dismiss each claim set out in North Central’s complaint, arguing there are not

sufficient facts to support those claims and that they must be dismissed. North Central opposes

Linde’s motion, and also seeks summary judgment in its favor on its breach of contract claim.

    A. BREACH OF CONTRACT

        Contract interpretation must “give effect to the intent of the parties to the agreement” and

“honor the plain meaning of the policy’s language ‘unless another meaning is clearly apparent from

the contents of the policy.’” Ohio N. Univ. v. Charles Constr. Servs., Inc., --- N.E.3d ---, 2018 WL

4926159, at *2 (quoting Westfield Ins. Co. v. Galatis, 797 N.E.2d 1256, 1261 (Ohio 2003)). A court

must enforce the unambiguous terms of a written contract. Hamilton Ins. Serv., Inc. v. Nationwide Ins.

Cos., 714 N.E.2d 898, 901 (Ohio 1999). “[A] contract is unambiguous if it can be given a definite

legal meaning.” Westfield Ins. Co., 797 N.E.2d at 1261 (citing Gulf Ins. Co. v. Burns Motors, Inc., 22

S.W.3d 419, 423 (Tex. 2000)).


                                                     5
        A contract provision is ambiguous if it is subject to two or more reasonable interpretations,

King v. Nationwide Insurance Co., 519 N.E.2d 1380, 1383 (Ohio 1988), or if it “is of such doubtful

meaning that reasonable minds could disagree as to its meaning.” Beverly v. Parilla, 848 N.E.2d 881,

886 (Ohio Ct. App. 2006).

        Linde argues, in essence, it owes North Central nothing more than it already has paid

because the 2015 Agreement does not obligate Linde to pay for any charges which were not billed

prior to the effective termination date. (Doc. No. 23 at 9-12). It characterizes the peak demand

charges as “post-termination charges” arising from electrical capacity North Central purchased after

the contract’s termination and not from Linde’s usage and that, regardless of when these charges

may have arisen, the 2015 Agreement does not contain a survival clause and therefore Linde has no

continuing obligation to North Central.

        The downfall in Linde’s argument, however, is that it recharacterizes North Central’s factual

allegations. North Central asserts the charges for which it seeks payment from Linde are calculated

based upon Linde’s usage of electricity during the summer months of 2015 and that both parties

knew the charges would be billed no earlier than 2016. (Doc. No. 1 at 9, 13-19). Taking these

allegations as true, Linde’s obligation to pay the peak demand charges arose when it used the

electricity during the summer of 2015, and it cannot avoid its duty to perform that obligation by

closing the plant and terminating the contract. See, e.g., Suter v. Farmers' Fertilizer Co., 126 N.E. 304,

306 (Ohio 1919) (“The rule is familiar, based upon unquestioned authority and sound reason, that

where the obligations of a contract have attached, and one party, without the consent of the other,

does some act or makes some new arrangement which prevents the carrying out of the contract

according to its terms, he cannot avail himself of this conduct to avoid his liability to the other party

to the contract.”)




                                                     6
        This does not mean North Central is entitled to prevail on its motion, as what is implicit in

my conclusion regarding Linde’s motion to dismiss is explicit with regard to North Central’s

assertions – the 2015 Agreement is ambiguous and that ambiguity can be resolved only by

considering evidence extrinsic to the contract itself. See, e.g., Seringetti Const. Co. v. City of Cincinnati,

553 N.E.2d 1371, 1375 (Ohio Ct. App. 1988) (ambiguities in contractual provisions are resolved by

the finder of fact).

        In part, the 2015 Agreement obligated Linde to pay North Central any amounts assessed

against North Central “as the Member under Buckeye Member Rate Schedule A-33 and successor

rate schedules for purchased electric power and energy” to Linde’s plant. (Doc. No. 1-3 at 3). Rate

Schedule A-33 required North Central to pay Buckeye the billing demand charges, which were

calculated based on measurements recorded at the customer’s facility. (Doc. No. 1-3 at 13-14 (for

example, PJM billing demand is calculated based on “average of the sums of the Member’s actual

hourly KW demands measured at the delivery points served”; Buckeye billing demand calculated by

reference to usage “measured at the Members’ points of delivery”).

        It is far from clear, however, what exactly the PJM and the Buckeye Billing Demands

account for. As I just noted, several provisions of the contract seem to identify charges based upon

the customer’s electrical usage during the preceding 12 months. As Linde points out, however,

some portions of Rate Schedule A-33 allude to capacity, with North Central required to pay Buckeye

“charges for all electric power and energy made available” to North Central during a given billing

period. (Doc. No. 1-3 at 13) (emphasis added). The Rate Schedule also refers to historical data,

including a “Member’s Peak of Record Billing Demand in effect as of June 1, 2008,” as a potential

basis for the PJM Billing Demand calculation. (Doc. No. 1-3 at 13).

        Whether the language of the 2015 Agreement is described as “reasonably subject to dual

interpretations” or as “of such doubtful meaning that reasonable minds could disagree as to its


                                                        7
meaning,” the inescapable conclusion is that it is not possible to determine the parties’ intent

through the language they used in the 2015 Agreement. Beverly, 848 N.E.2d at 886; see also

LublinSussman Group LLP v. Lee, 107 N.E.3d 724 (Ohio Ct. App. 2018). Further, I conclude North

Central has not presented sufficient evidence to establish the absence of a genuine dispute of

material fact with regard to what the parties meant by the language they used and, at this early

procedural stage, I deny North Central’s motion without prejudice.

    B. UNJUST ENRICHMENT

        Linde contends I must dismiss North Central’s unjust-enrichment claim because the parties’

relationship is governed by a written agreement and therefore the unjust enrichment doctrine does

not apply. (Doc. No. 23 at 17-18). While it is true a plaintiff generally may plead causes of action

such as breach-of-contract and unjust enrichment based upon the same facts in the alternative,

Linde concedes the allegation that the parties’ dispute is in fact covered by the 2015 Agreement.

(Doc. No. 30 at 11-12); see Gallo v. Westfield Nat’l Ins. Co., 2009 WL 625522, at *3 (Ohio Ct. App.

March 12, 2009) (affirming trial court’s dismissal of unjust enrichment claim where “[n]o party”

disputed the existence of a contract governing the issues in the case). Because the parties do not

dispute the existence of a contract, but only whether that contract was breached, North Central’s

unjust enrichment claim may not proceed.

    C. FRAUDULENT INDUCEMENT

        North Central alleges Linde fraudulently induced North Central to enter into the 2015

Agreement when Linde promised to pay for the electricity it would use but in fact “Linde knew, or

acted with such recklessness or utter disregard for the truth that knowledge may be inferred, that it

had no intention of actually paying residual demand charges when it persuaded North Central to

enter into the 2015 Agreement . . . .” (Doc. No. 1 at 34). Ohio law prohibits a plaintiff from

recovering damages for the same conduct under both a breach-of-contract theory and a tort theory


                                                   8
such as fraudulent inducement. See, e.g., Wolfe v. Continental Cas. Co., 647 F.2d 705, 710 (6th Cir.

1981). Allegations that, at the time the parties entered into a contract, one party failed to disclose its

intent to breach the contract in the future are not sufficient to establish that party “owed a duty

separate and distinct for [its] contractual duties,” and do not state a plausible claim for fraudulent

inducement. Thornton v. Cangialosi, No. 2:09-cv-585, 2010 WL 2162905, at *3-4 (S.D. Ohio May 26,

2010). Therefore, I grant Linde’s motion to dismiss the fraudulent inducement claim.

    D. DECLARATORY JUDGMENT

        Finally, Linde also seeks to have North Central’s request for a declaratory judgment

dismissed. I deny this request, as claims for declaratory relief are plausible so long as there remains a

justiciable controversy between the parties. Gallo, 2009 WL 625522, at *4.

                                         V.      CONCLUSION

        This case is, at its essence, a contract dispute. For the reasons stated above, North Central’s

motion for summary judgment, (Doc. No. 28), is denied, and Linde’s motion to dismiss, (Doc. No.

23), is granted as to North Central’s claims for unjust enrichment and fraudulent inducement, and

denied as to North Central’s claims for breach of contract and declaratory judgment.



        So Ordered.

                                                         s/ Jeffrey J. Helmick
                                                         United States District Judge




                                                    9
